 
 
I 
108th CONGRESS
2d Session
H. R. 4583 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2004 
Mr. Rehberg (for himself and Mr. Peterson of Minnesota) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Farm Security and Rural Investment Act of 2002 to base the counter-cyclical payment rate for the 2003 crop year for producers whose farming operations are located in certain declared disaster areas on the total of the partial payments for that crop year. 
 
 
1.Special counter-cyclical payment rate for 2003 crop year for producers operating in declared disaster areasSection 1104 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7914) is amended by adding at the end the following new subsection:

(g)Special payment rate for certain declared disaster areas
(1)2003 rate based on projected payment rateIn the case of the counter-cyclical payments that were required to be made under this section for the 2003 crop year to producers on a farm located in a federally declared disaster area for any of the 2001 through 2004 crop years, the Secretary shall use as the payment rate for that crop year the payment rate that was used to make partial payments under subsection (f) for that crop year, rather than the final payment rate determined for that crop year.
(2)Prompt payment of additional amountsAs soon as practicable after the date of the enactment of this subsection, the Secretary shall pay to producers described in paragraph (1) any additional counter-cyclical payment amount due the producers for the 2003 crop year as a result of the revised payment rate required by paragraph (1). 
(3) Federally declared disaster area definedIn this subsection, the term federally declared disaster area means an area— 
(A) covered by a Presidential declaration of major disaster issued under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); or  
(B) determined to be a disaster area by the Secretary under subpart A of part 1945 of title 7, Code of Federal Regulations.  .  
 
